Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1, 3, 5-7, 9-12, 15, 17, 20, and 22 on the merits in response to the application filed on 8/29/2019.
Claim 8 is states (previously presented), however Claim 8 is cancelled.
Claims 2, 4, 8, 13-14, 16, 18-19 and 21, 23 are cancelled.



Allowable Subject Matter
Claims 1, 3, 5-7, 9-12, 15, 17, 20, and 22 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 10 of the invention anticipated or obvious.

exclude a customer, of the customers, and a store clerk, of store clerks, whose locational relationship satisfies a predetermined condition, 
determine target locations of the store clerks, based on the identified locations and fields of vision of the store clerks, such that the customers are allocated to the store clerks falling within a predetermined angular range equivalent to a field of vision from the target locations, 
and determine a deployment of the store clerks, based on the number of the store clerks, the identified locations, the target locations of the store clerks, and the tracking information; and output, over the network and to one or more terminal devices of one or more of the store clerks, deployment information indicating the determined deployment 
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1, 3, 5-7, 9-12, 15, 17, 20, and 22 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole, this is
improvement computing technology, as it controls, one or more cameras to capture one or more images of customers and determines target locations of the store clerks, based on the identified locations and fields of vision of the store clerks, such that the customers are allocated to the store clerks falling within a predetermined angular range equivalent to a field of vision from the target locations.  Thus, the 35 U.S.C. § 101

Notice of New Cited Art
 Newly cited art, Yokozeki, discloses angular ranges and distance analysis in camera capture images. Yokozeki Abstract-“ A face detection circuit of an image processing apparatus detects a face region from a video signal. An individual recognition circuit performs individual recognition processing based on a comparison of a similarity between feature information extracted from the face region and registered feature information with a predetermined threshold value. A camera microcomputer tracks a face recognized by the individual recognition circuit and stores information about the tracked face. Further, in a case where the recognized face is not tracked and recognition information about a first subject is not stored, the camera microcomputer sets a first threshold value as a predetermined threshold value for the first subject. On the other hand, in a case where the recognition information about the first subject region is stored, the camera microcomputer sets as the predetermined threshold value for the first subject a second threshold value which is lower than the first threshold value.”; Par. 34-35-“FIG. 4 illustrates a face data table 401 which is a table for managing a single piece of series data for each person identified by the camera microcomputer 114. The series data is a set of data specified in rows of the face data table 401 and includes a face identifier (ID) 402, a face position 403, a face size 404, a face angle 405, an update flag 406, and a recognition flag 407. The camera microcomputer 114 manages the face data table 401 and stores the face data table 401 in the RAM (not illustrated) in the camera microcomputer 114. The face ID 402 is an identification number for distinguishing the persons identified by the camera microcomputer 114, and the same identification number is consistently assigned to a person while the camera microcomputer 114 is performing tracking processing on the person. The camera microcomputer 114, for example, compares the face information acquired in step S202 with the face position 403 and the face size 404 of each piece of series data, and if a difference in position and a difference in size are each within a predetermined range, the camera microcomputer 114 determines that the person (face) is tracked. Further, the camera microcomputer 114 updates the face position 403, the face size 404, and the face angle 405 of the series data corresponding to the person determined as being tracked with the face information acquired in step S202 and changes the update flag 406 to “updated”. Further, in the determination of whether the person (face) is being tracked, even if the face information acquired in step S202 does not include face information corresponding to the series data, the camera microcomputer 114 can compare as the face information a face region estimated based on color information and luminance information about each face.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE WALTON/Examiner, Art Unit 3624          
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624